 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   TRACY S. HENDRICKSON, State Bar No. 155081
     Supervising Deputy Attorney General
 3   JANET N. CHEN, State Bar No. 283233
     Deputy Attorney General
 4    1300 I Street, Suite 125
      P.O. Box 944255
 5    Sacramento, CA 94244-2550
      Telephone: (916) 210-7319
 6    Fax: (916) 324-5205
      E-mail: Janet.Chen@doj.ca.gov
 7   Attorneys for Defendants Dunne, Ponder, Kernan,
     Suskauer, Newman, Heatley, Smiley, and Lizarraga
 8

 9                            IN THE UNITED STATES DISTRICT COURT

10                          FOR THE EASTERN DISTRICT OF CALIFORNIA

11                                       SACRAMENTO DIVISION

12

13   JACOB WRIGHT, KHRYSTYNE                                   2:15-cv-02671-TLN-CKD
     WRIGHT and JONATHAN WRIGHT as
14   successors in interest of DANIEL LEE                      STIPULATION AND ORDER TO
     WRIGHT (deceased); JACOB WRIGHT,                          EXTEND DEADLINE FOR DEFENDANT
15   individually; KHRYSTYNE WRIGHT,                           KERNAN TO FILE RESPONSIVE
     individually and JONATHAN WRIGHT,                         PLEADING
16   individually,
17                                           Plaintiffs,
18                  v.                                         Judge:        The Hon. Carolyn K. Delaney
                                                               Trial Date:   None set
19                                                             Action Filed: December 24, 2015
     CYRUS YANOS, et al.,
20
                                          Defendants.
21

22

23         On February 28, 2020, the Court ruled on Defendants’ motions to dismiss and for judgment

24   on the pleadings. The Court denied the motion as to Defendant Kernan, the only Defendant who

25   has not yet answered the complaint. Accordingly, Defendant Kernan’s responsive pleading is

26   currently due on March 13, 2020.

27

28   ///
                                                           1
             Stipulation and Order to Extend Def. Kernan’s Responsive Pleading Deadline (2:15-cv-02671-TLN-CKD)
 1        The parties have agreed to stipulate to extend Defendant Kernan’s responsive pleading
 2   deadline by two weeks, or until April 27, 2020.
 3

 4        IT IS SO STIPULATED.
 5

 6   Dated: March 11, 2020                                  /s/ Stewart Katz
                                                            Stewart Katz
 7                                                          Law Offices of Stewart Katz
                                                            Attorney for Plaintiffs
 8

 9

10   Dated: March 11, 2020                                  /s/ Janet Chen_____
                                                            Janet N. Chen
11                                                          Deputy Attorney General
                                                            Attorney for Defendants
12                                                          Dunne, Ponder, Kernan, Suskauer, Newman,
                                                            Heatley, Smiley, and Lizarraga
13
           IT IS SO ORDERED.
14

15
     Dated: March 12, 2020                                       Troy L. Nunley
16
                                                                 United States District Judge
17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
             Stipulation and Order to Extend Def. Kernan’s Responsive Pleading Deadline (2:15-cv-02671-TLN-CKD)
